x-3



               OFFICE    OF THE   ATTORNEY        GENERAL     OF TEXAS
                                      AUSTIN



                                        .



                                             1




Bonorabls   Lon Alsup
~~aoutive   Smretary-Dirsotor
state   Oowal~sion for ths Dlind
Jand Offlor wlildiag
Austin,   Texsa
mar Sir:                                    Opinion    No. O-7203
                                            Bar     Whothr




                                                                here raqu*etod en
opinion fr                                                    above subjaot.   RDB
thlr lrttar,       the
               I
                                    \\ ogni%os
                                        \>that the
                                                    the stat4~Eeion
                                                      n one-thirdor his
                                                      ation   Dfvfeion   of
                                                  and ia antitled to
                                       or hia earviao.   The LegielA-
                                     tho dapmtmntal           appropriation
                                                              n for the Blind
                                                                 Ha balion
                             n applio~ble         to the salary    or the
                             ry-.Dfreator        of th.i.8 agamy.
             "Cn April 1, 1946, in rsgulsr   fmating   the State
      C~mlssion     ror Ghe Blind outhorlmd    the salary of the
      3xeautloe   ::*cmtary-Diractor   or the State   Commiesion
      for the Blind to ba ploaad at %&,200.00 per mnur~,
   Honorable    Lon Alsup,     Fags 2


          $2,400.00     to ba l’rom Stoto funds and tha rriuaindar
          to be paid by lW6ral         funda.   The Xxroutlrs   Seora-
          tary-DIrector      was authorlzstl   to submit an amendment
          on this subject        to the Texas State Flan for Vooa-
          tlonal    Rehabllltatlon     to the Fudsral olfiar    for
          approval.      It was thought that brrorcl the amendment
          to tha Texas State Plan for Vooatlonal          RshabIlltatIon
          was submitted      to the Nashlngton    ofrice  that a ruling
          should be had from your department as to whether or
          not the supplementation        of the salary   of the Xxrou-
          tlw    SIoratary-Mreotcr       ma legal.”
                In the appropriations      mada for the State Oomnlaslon
   for the Blind (&mats Bill 317 , Aots 49th Legislature,               1945,
   p. 826)‘ Itrm 1 thereof      approprlsttos      @!,400.00 per annum to be
   paid from tha General Revenue Fund of the State on the salary
   0r the Exsoutite    saoratary-DIrector        or the 0c0unIssion.    In thia
   item, them la a parcrnthatioal         dlreotion    that the Exeoutin
   Saoretary-DIreotor     is to .raoslrs     “an anma1 salary or $3,6,00.00,
   $2&;.00     to be paid f’rom Stata funds and $1.200.00           from Badoral
           .
                In the Aot OwatIng the State ComIaaIon        ior the Bllnd~,               ”
   Andy providing    for ita or&anlaation    and tunotlon, authorization    Is
   given to tha Comiialseion to “appoint and rIx, the oompensatlon       or
   an Bxroutits     Sooratary and s'uoh other workers a% may be naoreaary
   t;o~l~kdbrraotive       the purposes or this Act withIr? the aDpropriatIon                     ’
   P         .I    (Saotlon   3, Article  3207a, V.A.e.S.)
                 Ylhlle the aalarlaa     prodded      In the appropriation           bill
   ma9 not as a general        rule be supplemented         troa any other sourW,
   the State CoinmIssIon for the Blind In eproiiIa.slly                 uxamptsd froa
   such a rrstrlotlon        (Seotion   2, submotion        14b, Sonata Bill 317, @t&
   Laglalature,      1945).    The epplloetion       for and aoarptanoa         of funds fro5
   the Gorsrrqnt        of the Unltrd State8 for tha State Comrnieslon tar
   the Blind is authorized          and euch funds are appropriated              %o ths
   apaolfio     purposes authorized      by the grantor”.          (SsatIon      2, Sub8sO.tiOn
   9, senats Bill 317, 49th Lqlalature,               1945.)     It apprara that run&s
   are advanoed by the Federal government to Dtatea that have 83 apprnvhd
   plan ror aid 80 the blind for purposes whiah am snulasrated in a
:~ report to the Psdsral government filed               by the State.        il’it1s Q2,
   U.S.C.A.,     Sections   1201, 1202 and 1203.)           If, therarora,        finds
   are advemosd by the Federal government for tha purposs of aupplelnen-
   ting the salary or tha Eraautlve            2earstarpDirector          of the Stata
                                                                                                          [


                                                                                            ..,
                                                                                                    15

         Iionorsblr    Lon Alaup,      Page 3


         Commission for the Blind, the paymsnt of an aiidltlonal    sum from
         IJsUeral funcls would bs V’wltGln the approprletlona providadW.
         (Opinion or Attorney General,    No. O-6735.)
                        i:hethar the salary         of the Rxaoutlve        Saorrstary-Mreotor
         may be supplanented           from Federal funds depend6 upon whsther the
         above noted dlreotlon             in the appropriations        bill   upsrates       to
         withdraw or restrict            the authority     glvsn to the Stats Cunvnlsslon
         for the Blind to fix the salary                ot suoh oifloar       *within tb
         appropriations         provided”.       V.hl1.s thsrs Is no qurstlon         that the
         Legislature       has tha authority          to withdrew or repeal bhs authority
         orlglnally       given to the Cummlsslon to fir ths salary                  of thir
         orrloer,     it 15 not bd. lsved that suoh authority                 oan be cloamml to
         have been withdrawn by 8 parenthatlaal                 and purely dlnotory              pro-
         vlalon     in the appropriation          bill.     Tha only posslbla        reason that
         can be asorlbed         for this dirootlon         ia the lppro rletion           bill   ia
         that the Laglslature            intendad     to avoid thle o,ff s 6or’B befag paid
         rmm Faderal         funda ln an amount greater            than that provltlrd          to be
         paid from %nto fundr end it Is noted that the propomd                             ln~roae~
         or $60~.00 per annum would not dsreet                 suoh a purpose.          It    rhouid
         also be noted thnt          in 1945 the 29th Lsglsfaturr             sabablishsd        wlthiu
         the State C~mmleslrm ror the Blind a yooattinal                      Rehabllitatlan
         Dlvlslo~and         lmpussd orrtaln       addltlonal      dutloa upon ths Exroctlva
         Saoretary-Dlrrctor          or the Ccmmlselon.          (li.  8. 347, Aote &9th Ugls-
         latura,     1945, p. 374.)          This Act also provldrd ror oooparation                  by
         this Dlvislon        wlth the Faders1 Govarnment.
                     The roregolng    oonslderaa, yvu are advlasd that it la
         the oplnlon or thls orrioe that the Stats Quonmirsioa for ths Blind
         Is authorized   to supplement f’rola run48 reocllved f’rom the Governmen
         or tha UnltsB States      ths salary or the Exsoutlte   Sooretary-Dirsotor
         to the extent proposed if granted by the Fedan], Authorltl8s        for
         that purpose.
                                                               Youra very     truly


           A~~~OQD#I         la, 1946

s!!Q                                                     BY
                                                                         Robert G. Kooh
    ,<                                                                   .4salstant


                                                         And

                                                                   ,’    Assistant
                                                               c
         JL:ms